Citation Nr: 1610292	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO characterized the Veteran's claim for service connection for a psychiatric disorder claim as a personality disorder.  However, in addition to claiming service connection for a personality disorder on his May 2010 claim, the Veteran also claimed service connection for depression.  Also, depression is noted in the Veteran's service treatment records as well as postservice treatment records.  Accordingly, the Board has expanded the issue as is reflected on the title page of this decision.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  

In November 2014, the Veteran's representative submitted additional evidence in support of the claims for service connection for a psychiatric disorder, headaches and sleep apnea.  This evidence is subject to initial review by the Board since it was submitted after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165.  Moreover, the evidence includes a written waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for sleep apnea, headaches and a psychiatric disorder are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDING OF FACT

Inservice treatment in August 1984 for neck pain was acute and resolved.  A present cervical disability, diagnosed as degenerative disc disease, was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred or aggravated in active service, nor may arthritis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA initially notified the appellant in June 2010 of the information and evidence needed to substantiate and complete a claim for service connection for a cervical disability to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim including obtaining identified private treatment records and affording him VA examinations.  He was also offered the opportunity to testify at a hearing before the Board which he declined.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Facts

The Veteran's May 1984 enlistment examination shows a normal clinical evaluation of the spine and upper extremities.  He denied on a May 1984 Report of Medical History having a history of recurrent back pain or bone deformity.  In August 1984, he was seen for complaints of neck pain of four days duration with a prior visit three days earlier.  He also reported having the same pain on and off for one year of unknown cause.  X-rays were negative.  He was prescribed parafon forte and was given a referral to the orthopedic clinic.

An August 1984 record from the orthopedic clinic notes that the Veteran had been involved in a motor vehicle accident eight years earlier with a questionable fracture of the cervical spine initially, but which was determined to be a sprain with periodic pain ever since.  Findings included normal x-rays, full active range of motion and no neurological defects.  The Veteran was assessed as having pain of questionable etiology and was returned to duty.

The Veteran's July 1985 separation examination report shows that he had a normal clinical evaluation of the spine and upper extremities.  There are no notations on this report of neck problems or pain.  

Private treatment records from Scott and White show that the Veteran, who was noted to have no significant medical history, was seen in November 1999 complaining of neck pain which had worsened over the last two days.  He reported that he had been in a motor vehicle accident three days earlier when his car struck a cow on a country road.  He was placed in a cervical collar.  A computed tomography (CT) scan of the cervical spine revealed no evidence of traumatic injury and degenerative change at C7-T1.  An impression of neck strain was given.  Additional treatment records in November 1999 show continuing complaints of neck pain and impressions of acute cervical strain and neck pain secondary to "MVC".  Physical therapy records from Scott and White show that the Veteran underwent eight sessions of physical therapy beginning in January 2000.  He was noted to be status post motor vehicle accident with a diagnosis of mild C5-C6 bulge.  He was discharged from physical therapy having met the goals that were established for him.

The Veteran was seen again for neck pain in December 2000 where it was noted that he had no past significant medical history outside of an accident in December of the prior year when his vehicle hit a 1300 pound bull.  He was assessed as having neck pain consistent with musculoskeletal strain.  He was prescribed pain medication and advised to make an appointment with an orthopedist.  He was seen again in February 2002 for recurrent neck pain.  He reported a fall injury in June 2002 when he slid back against a cart at Lowe's resulting in neck pain.  He was diagnosed as having status post fall and cervical strain.  Records show that he injured his neck again in September 2002 when he fell about eight feet off of his roof.  A cervical x-ray performed at that time was within normal limits.  He was assessed as having fall with neck pain.  An MRI was performed of the cervical spine in October 2002 and was unremarkable.

In September 2005, the Veteran was treated at Scott and White for back pain after falling off of his deck.  His past medical history was significant for chronic neck pain after an injury three years earlier.  This history is also noted in subsequent treatment records.  Cervical x-rays in December 2008 revealed minimal degenerative changes of the cervical spine, likely no significantly progressed from the prior exam (in November 2004).  The Veteran was given a left C6 transforaminal epidural steroid injection for cervical radiculopathy in January 2009.

In February 2009, the Veteran underwent a private neurological consultation for persistent neck pain which was noted to have begun following a motor vehicle accident in 1999 when he hit a cow in the road.  He was noted to have no history of injury prior to 1999.  In March 2009, he was referred to physical therapy services secondary to myofascial left cervical pain.  His was noted to have on and off neck pain for nine years.

In May 2010, the Veteran filed a claim for service connection for a cervical spine disorder.

In September 2012, the Veteran underwent a VA examination.  The Veteran reported at this time that he experienced neck pain in service in 1984 during basic training.  He reported injuring the neck and seeking medical attention a few times.  He reported chronic neck pain thereafter, but the examiner reported that he was not specific about the time of onset.  The Veteran reported having a bulging disc and steroid injection three years earlier.  A cervical x-ray performed at that time revealed no significant abnormality.  After reviewing the Veteran's medical history and examining him, the examiner opined that the Veteran's cervical disability, diagnosed as degenerative disc disease, was less likely as not caused by or a result of the same or a continuation of neck pain treated during service.  He said records showed no evidence of a neck condition until 1999 when he sustained a severe neck injury when his car hit a bull.  He also reported that the Veteran fell off of a roof in 2002.  He said the Veteran's condition appeared related to his postservice injuries.

In August 2014, the Veteran's representative submitted additional argument and evidence in support of issues that do not include his cervical spine disability.  

III.  Analysis

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under C.F.R. § 3.304 (b), the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238   (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion

The Veteran asserts that he has a cervical disability due to a neck injury that he sustained during basic training.  He said that he was treated for neck pain a few times in service and has had on and off again neck pain ever since.

Despite a notation on an August 1984 service treatment record that the Veteran had been in a motor vehicle accident eight years earlier with off and on neck pain ever since, he was found at his May 1984 enlistment examination to have a normal clinical of the spine and upper extremities with no notation as to defects infirmities, or disorders of the neck.  Accordingly, he is presumed sound with respect to the cervical spine.  38 C.F.R. § 3.304(b).  The question thus becomes whether there is clear and unmistakable evidence of a preexisting neck disability to rebut the presumption of soundness.  Id.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  In this case, the Board does not find that the August 1984 treatment records which make reference to a motor vehicle accident eight years earlier satisfies this high standard to rebut the presumption of soundness.  Accordingly, the Veteran is presumed sound.  

In terms of direct service connection, as the facts outlined above show, the Veteran did complain of neck pain in August 1984.  Findings at that time revealed full range of motion and no neurological defects.  X-rays were normal.  He was assessed as having pain of questionable etiology and returned to duty.  There are no other treatment records on file related to neck problems, and the Veteran was found to have a normal clinical evaluation of the spine and upper extremities at his discharge examination in July 1985.  

In considering this claim under 38 C.F.R. § 3.303(b) for evidence of chronic arthritis of the cervical spine or continuity of symptomatology, this has not been shown by the evidence of record.  Rather, as noted above, the first postservice record of cervical complaint and/or treatment is related to a motor vehicle accident in 1999 when he hit a cow.  This was more than 10 years after service with no indication of any earlier postservice treatment or complaints of neck problems.  In fact, treatment records following the 1999 neck injury specifically note that the Veteran had no significant medical history prior to that incident.  A similar notation was made by a private neurological consult examiner in February 2009 who noted that the Veteran had no history of neck injury prior to the injury in 1999.  Consideration has also been given to the VA examiner in September 2012 who reported that the Veteran was not specific about the time of onset of neck pain following service.

Accordingly, the weight of evidence is against a chronic cervical spine disability since service or continuity of symptomatology after service.  It follows that service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Also, the fact that the Veteran was not found by x-ray evidence to have arthritis of the cervical spine until many years after service does not support the grant of service connection under the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 for presumptive service connection.

With respect to establishing service connection under 38 C.F.R. § 3.303(d), the weight of evidence is against the claim.  In this regard, a VA examiner opined in November 2012 that the Veteran's cervical disability, diagnosed as degenerative disc disease, was less likely as not caused by or a result of the same or a continuation of neck pain treated during service.  He said records showed no evidence of a neck condition until 1999 when he sustained a severe neck injury when his car hit a bull.  He also reported that he fell off of a roof in 2002.  He said the Veteran's condition appeared related to his postservice injuries.  There is no contrary medical opinion on file.  
With respect to the Veteran's statements that he has a cervical disability related to a neck injury he sustained during basic training, he is certainly competent to testify as to an event and to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, even if the Veteran's etiological opinion is competent, the Board places more value on the medical opinion of the VA examiner in November 2012 who examined the Veteran, reviewed his claims file, and has the benefit of medical training.  

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claims of entitlement to service connection for a cervical spine disorder, diagnosed as degenerative disc disease.  That is, the weight of evidence is against a showing that the Veteran has chronic arthritis of the cervical spine or continuity of symptomatology since service or that his present degenerative disc disease is related to service.  Rather, his single documented treatment for neck pain in service in August 1984 is shown to be acute and resolved.  Thus, as the weight of evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative disc disease, is denied.








REMAND

The Veteran asserts that he has a psychiatric disability related to service.  His service treatment records include a Report of Mental Status Evaluation in July 1985 diagnosing him as having antisocial personality disorder.  There is also a July 1985 Report of Medical History noting that he had a history of suicidal thoughts (in 1981) and was in counseling at that time (at "CMHA") for depression.  Postservice treatment records reflect diagnoses of depression and depressive disorder.  Also, in November 2014, the RO received private medical opinions dated in October 2014 and November 2014 that relate the Veteran's depression/depressive disorder to service.  

The Veteran's July 1985 separation examination report shows that he was positive for sleepwalking and frequent headaches.  Post service records show that he complained of headaches and was found to have sleep apnea in June 2007.  More recent evidence, in November 2014, includes a statement from Dr. Skaggs relating the Veteran's sleep apnea and headaches to service.  While the veteran was afforded a VA headache examination in December 2012, the adequacy of this report is called into question since the examiner did not have the Veteran's claims file to review and thus did not have a clear picture of his inservice history.  

In light of the above, a remand is in order so that the Veteran may be afforded a VA examination that addressed the etiology of his psychiatric disorder(s), sleep apnea and headaches and are based on a review of his claims file and examination findings.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In the event that direct service connection is not shown for these disabilities, consideration must be given to establishing service connection on a secondary basis; that is, for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  This is in light of Dr. Skaggs November 2014 notation that these disabilities are aggravated by each other and so intertwined that they cannot be separated.  In this regard, while the medical examinations being requested below include questions for the examiners on a secondary basis, it must be kept in mind that service connection for any such disability is contingent upon that disability being proximately due to, the result of, or aggravated by a service-connected disability (emphasis added).  38 C.F.R. § 3.310.  

Based on the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The claims file and a copy of this remand must be made available, and the examination report should state that they have been reviewed.  Notations of the Veteran's depression in service should be considered.  After the completion of the examination and review of the record, the examiner should address the following questions:

a) Does the Veteran currently have a diagnosis of a psychiatric disability?  If so, what is the diagnosis or diagnoses?
 
b) For each current diagnosis as well as each diagnosis found in the record, is it as likely as not (50% degree of probability or higher) that the disability was incurred during active service or due to active service? 

c) If the examiner finds the Veteran's psychiatric diagnosis(es) are not directly related or attributable to his service, the examiner is asked to additionally provide an opinion on whether any of the Veteran's disabilities, to include his sleep apnea and/or headaches, either caused or alternatively are/is aggravating his psychiatric diagnosis(es).  

The examiner must bear in mind that two opinions are required for secondary service connection claims:
 
i.  Is the claimed disorder "caused by" or "due to" a service-connected disability? AND

ii. Is the claimed disorder "aggravated by" a service-connected disability?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  

If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The reasons and bases for all opinions should be provided. If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.

2.  Schedule the Veteran for a VA headache examination.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  Notations of the Veteran's headaches in service should be considered

The examiner is asked to determine:

a)  Whether the Veteran's headaches are at least as likely as not (50% degree of probability or higher) related to his military service.  

b)  If the examiner finds the Veteran's headaches are not directly related or attributable to his service, the examiner is asked to additionally provide an opinion on whether any of the Veteran's disabilities, to include his depression and/or sleep apnea either caused or alternatively are/is aggravating his headaches.  

The examiner must bear in mind that two opinions are required for secondary service connection claims:
 
i.  Is the claimed disorder "caused by" or "due to" a service-connected disability? AND

ii.  Is the claimed disorder "aggravated by" a service-connected disability?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  

If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The reasons and bases for all opinions should be provided. If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.

3.  Schedule the Veteran for a VA sleep apnea examination.  All indicated tests and studies should be conducted.  The claims file and a complete copy of this remand must be made available, and the examination report should state that they have been reviewed.  Notations of the Veteran's sleepwalking in service and his reports of snoring in service should be considered.  After the completion of the examination and review of the record, the examiner should address the following questions:

a) Is it as likely as not (50% degree of probability or higher) that the Veteran's sleep apnea was incurred during active service or due to active service? 

c) If the examiner finds the Veteran's sleep apnea is not directly related or attributable to his service, the examiner is asked to additionally provide an opinion on whether any of the Veteran's disabilities, to include a psychiatric disorder and/or headaches, either caused or alternatively are/is aggravating his sleep apnea.  

The examiner must bear in mind that two opinions are required for secondary service connection claims:
 
i.  Is the claimed disorder "caused by" or "due to" a service-connected disability? AND

ii.  Is the claimed disorder "aggravated by" a service-connected disability?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  

If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The reasons and bases for all opinions should be provided. If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


